Citation Nr: 1041283	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
before April 19, 2007, and a rating higher than 40 percent from 
April 19, 2007, for spondylolisthesis, L5-S1, and degenerative 
joint disease of the lumbar spine.  

2.  Entitlement to an initial compensable rating for 
costochondritis.  

3.  Entitlement to an initial compensable rating for external 
hemorrhoids with rectal fissure.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2003 to February 2005, with additional prior periods of 
active service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs Regional Office (RO),  which granted service 
connection for spondylolisthesis, L5-S1, and degenerative joint 
disease of the lumbar spine, for costochondritis, and for 
external hemorrhoids with rectal fissure, assigning a 10 percent 
rating for the lumbosacral spine disability and noncompensable 
ratings for the latter two disabilities, effective in February 
2005.  The Veteran appealed the rating assignments.  

While on appeal, in a May 2007 rating decision, the RO granted a 
40 percent rating for spondylolisthesis, L5-S1, and degenerative 
joint disease of the lumbar spine, effective from April 19, 2007.  
The Veteran continued her appeal for a higher initial rating.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran failed to appear for a hearing 
before a Veterans Law Judge.  She has not indicated a reason for 
her failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for increase for the lumbosacral spine disability, 
on VA examination in May 2005 the impression was moderate back 
pain with left leg radiation.  On VA examination in April 2007, 
the Veteran complained of constant pain radiating from the lower 
back to the lower extremities.  A neurologic evaluation was 
negative.  


In a statement in November 2008, the Veteran asserted that a 
rating higher than 40 percent is warranted because of her 
neurologic symptoms.  

On the claim for increase for costochondritis, on VA examination 
in May 2005, the diagnosis was costochondritis with pleuritic 
chest pain.  Although an X-ray showed that the lungs were clear, 
pulmonary function testing showed a mild restrictive and moderate 
obstructive ventilator defect.  In an addendum opinion in April 
2006, the same VA examiner stated that the Veteran could have a 
restricted ventilator defect based on her documented 
costochondritis.  The examiner noted that repeated pulmonary 
function testing in April 2006 produced no useful data and 
concluded that a definitive opinion could not be rendered.  In 
November 2008, the Veteran stated that she had limited breathing.  

On the claim for increase for hemorrhoids, in November 2008, the 
Veteran stated that she meets the criteria for a 20 percent 
rating because of irreducible hemorrhoids with anal fissure.    

In light of the above, the Board determines that there is a need 
to verify the current severity of the disabilities.  Therefore, 
reexaminations are required under 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to the service-connected 
spondylolisthesis, L5-S1, and degenerative 
joint disease of the lumbar spine.  







The VA examiner is asked to describe, in 
detail:

a).  Range of motion in degrees of 
flexion, extension, rotation, and lateral 
flexion for the lumbar spine, and any 
additional functional loss due to pain, 
painful movement, weakened movement, 
fatigue, or repetitive movement of the 
lumbar spine; 

b).  Any objective neurological 
abnormalities of the lumbosacral spine, 
and whether any nerve impairment in one or 
both lower extremities would be 
characterized as mild, moderate, 
moderately severe, or severe; and, 

c).  Any incapacitating episodes 
necessitating bed rest and treatment by a 
physician, and if so, the duration of the 
episodes.

The claims file should be made available to 
the examiner for review.

2.  Afford the Veteran a VA examination to 
determine the current severity of the 
service-connected costochondritis.  

The examiner should ascertain whether the 
service-connected condition has resulted in 
any pulmonary symptoms, and if so, the extent 
and severity of such symptoms based on 
pulmonary function testing.  

The claims file should be made available to 
the examiner for review.  

3.  Afford the Veteran a VA examination to 
determine the current severity of the 
service-connected hemorrhoids with anal 
fissure.  The examiner should comment on the 
following:  

a).  Does the Veteran have large or 
thrombotic hemorrhoids that are irreducible 
with excessive redundant tissue?

b).  Does the Veteran have hemorrhoids that 
persistently bleed and that have associated 
anemia?

c).  Does the Veteran have anal fissures?

The claims file should be made available to 
the examiner for review. 

4.  Upon completion of the foregoing, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


